Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 2/26/2020. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowravaram et al. (USPGPUB No. 2013/0111077 A1, hereinafter referred to as Gowr).
As per claim 1, Gowr discloses a method comprising {“diagnostic method”, see Fig. 4, [0142]}: 
establishing a first electrical path between a content-addressable memory {“for Unicast and Multicast [content addressable memory] CAMs”, table 1, after [0024]} and a first data processing unit (DPU) from among a plurality of DPUs {“processing engines”, see Fig. 3, [0085]};
exchanging data between the content-addressable memory and the first DPU along the first electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]};
receiving a control input {“based on relative priority and bandwidth allocation parameters”, Table 1 after [0024]};
in response to receiving the control input {“ holds all the event queues that need CPU processing”, Table, after [0024]}, establishing a second electrical path {“this block contains all the upstream and downstream DMA data engines that transfer frames from the FDS to the host or vice-versa”, Table 1 after [0024]} between the content-addressable memory and a second DPU from among the plurality of DPUs {“FC DMA block 558 comprises eight engines, each engine prefetching commands”, [0101]}; and
exchanging data between the content-addressable memory and the second DPU along the second electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]},
wherein one or more electrical paths are selectively established {“Physical layer functionality, Fig. 3, last 3 lines of Table 1 after [0024]}  between the content-addressable memory and any of the plurality of DPUs {“managing the data traffic between the different processing engine”, see Fig. 3, [0085]}.

As per claim 2, the rejection of claim 1 is incorporated and Gowr further discloses comprising, in response to receiving the control input, disconnecting the first electrical path {“disabled or reconfigured, and links may be added or removed”,  last 3 lines of [0003]}.

As per claim 3, the rejection of claim 2 is incorporated and Gowr further discloses. The method of claim 2, further comprising storing new data {new data “contains the event data”, [0049]} in the content- addressable memory subsequent to establishing the second electrical path between the content-addressable memory and the second DPU {“performed through the online HBA/CNA ports” coupled to the processing node, [0139.

As per claim 4, the rejection of claim 1 is incorporated and Gowr further discloses, wherein the first electrical path remains established in addition to the second electrical path {“utilize the available bandwidth on the PCI link”, see Fig. 3, [0115] }.

As per claim 5, the rejection of claim 4 is incorporated and Gowr further discloses further comprising storing additional data in the content-addressable memory subsequent to establishing the second electrical path {“LUT 528 Look-up table that contains the Binary Search Engines for Unicast and Multicast CAMs”, table 1 after [0024]} between the content-addressable memory and the second DPU {“performed through the online HBA/CNA ports” coupled to the processing node, [0139]}.

As per claim 6, the rejection of claim 1 is incorporated and Gowr further discloses, further comprising receiving the control input from a computer system separate from the plurality of DPUs {“CNA 300 is formed by various modules and databases, see Fig. 3, [0024]}.

Referring to claim 13, Gowr discloses a server rack comprising:
a plurality of servers {server “hosts 104 and 132”, see Fig. 1, [0016};
a core comprising a memory lookup structure {“Lookup Table Module LUT 528”, see Fig. 3, [0066}, a plurality of processing nodes {“processing engines”, see Fig. 3, [0085]}, and a connection matrix {“switch fabric”, [0002] }; and
a connector panel {“HBA is a daughter or mezzanine board”, see Fig. 1, [0016]} connected to the servers and to the core to provide electrical paths between the servers and the processing nodes in the core {“additional Ethernet interface 207”, see Fig. 1, [0018] },
the connection matrix connected to the memory lookup structure and to the processing nodes {“LUT 528 Look-up table”, see Fig. 3, Table 1 after [0025]}, the connection matrix selectively providing electrical paths {“Physical layer functionality, Fig. 3, last 3 lines of Table 1 after [0024]} between the memory lookup structure any of the processing nodes in response to the connection matrix receiving control input {“based on relative priority and bandwidth allocation parameters”, Table 1 after [0024]}.

As per claim 14, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, provides a first electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]} between the memory lookup structure and a first one of the processing nodes {“collects DMA requests from LDMA and FC-DMA and sends them to the PCI-E core”, Table 1, after [0024] and a second electrical path between the memory lookup structure and a second one of the processing nodes {“this block contains all the upstream and downstream DMA data engines that transfer frames from the FDS to the host or vice-versa”, Table 1 after [0024]}.

As per claim 15, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, the connection matrix disconnects a previous electrical path {“disabled or reconfigured, and links may be added or removed”,  last 3 lines of [0003]} provided between the memory lookup structure and a first one of the processing nodes and provides a subsequent electrical path {“allow frames to be injected and circulated on a specific link”, [0004]} between the memory lookup structure and a second one of the processing nodes {“FC DMA block 558 comprises eight engines, each engine prefetching commands”, [0101]}.

As per claim 16, the rejection of claim 15 is incorporated and Gowr discloses further comprising, subsequent to providing the electrical path between the memory lookup structure and the second processing node, storing new data in the memory lookup structure {new data “contains the event data”, [0049]}.

As per claim 17, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, the connection matrix retains a previous electrical path {“utilize the available bandwidth on the PCI link}, [0115]. } provided between the memory lookup structure and a first one of the processing nodes and provides an additional electrical path {“run one or more link level diagnostic tests”, [0139]}  between the memory lookup structure and a second one of the processing nodes {“performed through the online HBA/CNA ports” coupled to the processing node, [0139]}.

As per claim 18, the rejection of claim 17 is incorporated and Gowr discloses further comprising, subsequent to providing the electrical path between the memory lookup structure and the second processing node, storing additional data in the memory lookup structure {“LUT 528 Look-up table that contains the Binary Search Engines for Unicast and Multicast CAMs”, table 1 after [0024]}.

As per claim 19, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix receives control input from a computer system separate from the plurality of servers {“CNA 300 is formed by various modules and databases, see Fig. 3, [0024]}.

As per claim 20, the rejection of claim 13 is incorporated and Gowr discloses wherein the memory lookup structure is a content-addressable memory {“for Unicast and Multicast [content addressable memory] CAMs”, table 1, after [0024]}.

Referring to claims 7-12 are apparatus claims reciting claim functionality corresponding to the system claim of claims 13-20, respectively, thereby rejected under the same rationale as claims 13-20 recited above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose a content addressable memory architecture as recited in claim 1: US 11048435 B2, US 20190379770 A1, US 20190289102 A1, US 10025734 B1, US 10002080 B2, US 9772958 B2, US 9727501 B2, US 9589008 B2, US 9558825 B1, US 9053052 B1, US 20150052298 A1, US 20140281208 A1, and US 20040205292 A1A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184